DETAILED ACTION
This Office Action is responsive to application number 17/481,316 MODULAR POOL, filed on 9/22/21. Claims 1-12 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “by means of junction elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “by means of” coupled with functional language “junction elements” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: junction elements 8 are rivets, screws, or bolts.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto Corp (JP H09-268790 A) (hereinafter Otto Corp ‘790).
Regarding claim 1 Otto Corp ‘790 shows a modular pool, comprising: - a support structure (10-20) provided around a containment basin (Fig. 1) for water, said containment basin (Fig. 1) being delimited by a bottom (2) and by a perimeter 5surface (at 17), said support structure comprising a plurality of metal plates (10) with substantially constant thickness, joined together (Figs. 1-4; ¶ [0015-0016]), each said metal plate comprising: 
- a base (12) for resting on the ground, directed towards the interior of said modular pool (Figs. 1, 2 & 4; the base 12 appears to be partly directed towards the interior of the pool); 10
- an upright (10) at least partially above ground (Figs. 1,2 & 4); 
- at least one lateral edge provided with a reinforcement flange (11) (¶ [0016]; 
- fixing elements (bolt shown near 4 at 12; ¶ [0019]) fixed to the base of said metal plates and intended to be anchored to the ground (Figs. 1, 2 & 4); 
- a waterproofing layer (21,17) fixed to said support structure to coat the bottom 15and the perimeter surface (at 17) of said containment basin (¶ [0023-0025]); 
- a surface finish layer (35) placed to cover said waterproofing layer (¶ [0026-0031]).  
Regarding claim 2 Otto Corp ‘790 shows the modular pool of claim 1, wherein said metal plates are made in a single body, with said base (Fig. 2) and said upright connected to each other by means of a bend (Fig. 2) of said metal plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto Corp (JP H09-268790 A)(hereinafter Otto Corp ‘790) in view of Otto Corp (JP H08-291636 (hereinafter Otto Corp ‘636).
 20Regarding claim 3 Otto Corp ‘790 shows the modular pool of claim 1, wherein said metal plates are placed in succession, side-by-side each other with the reinforcement flanges (Fig. 1, 2 & 4) but fails to show of two adjacent said metal plates fixed to each other by means of junction elements.  However, Otto Corp ‘636 shows reinforcement flanges (near 16) with apertures for junction elements (Fig. 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otto Corp ‘790 to include junction elements for connecting the metal plates as shown by Otto Corp ‘636 as junction elements for connecting metal plates are well-known in the art and readily available. 
Regarding claim 4 Otto Corp ‘790 shows the modular pool according of claim 1, but fails to show wherein said reinforcement flanges are directed towards the interior of said modular pool.  Otto Corp ‘790 and Otto Corp ‘636 show reinforcement flanges directed away from the interior of the modular pool.  However, the instant application does not provide a criticality for this feature, and Otto Corp ‘790 performs predictably with the reinforcement flanges towards the outside of the interior of the pool.  Finally, because there a finite number of options (in or out) it would be within the level of ordinary experimentation to try both.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otto Corp ‘790 to include reinforcement flanges in directed toward or away from the interior of the pool to provide the best structural integrity of the pool support structure.    
25Regarding claim 7 Otto Corp ‘790 shows the modular pool of claim 1, but fails to show wherein said base has length greater than or equal to a third of the height of said upright.  However, the length of the base in ratio to the height of the upright may be dependent upon the material used, the thickness of the material, and the hardness of the material and the water forces applied to the upright.  The required length of the base could be easily calculated though structural calculations to provide the appropriate length of the base for the height of the upright.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an appropriately sized base for the structural needs of the upright and the water forces on the upright. 
Regarding claim 8 Otto Corp ‘790 shows the modular pool of claim 1, wherein the bases of said metal plates are 15provided with through holes (¶ [0019];implied for use with bolts); wherein said fixing elements comprise a plurality of stakes (bolts), placed to traverse the through holes of said bases and driven into the ground (¶ [0019]).  
Allowable Subject Matter
Claims 5-6, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harig et al. (US Pub. 2007/0266651) shows the general state of the art a modular pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        7/27/2022